Order entered April 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01311-CV

         THE BURRESCIA FAMILY REVOCABLE LIVING TRUST, Appellant

                                             V.

                               CITY OF DALLAS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-00466-E

                                         ORDER
       We GRANT court reporter Vikki L. Ogden’s March 30, 2015 request for extension of

time and ORDER the record be filed no later than June 5, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE